

EQUIPMENT LEASE AGREEMENT


By this private instrument and in the best legal form, on one hand:


1.
1.  MINERAL – PARCEIROS EM MINERAÇÃO LTDA., a limited liability company
headquartered at Rua do Rocio, nº 423, 5º andar, conjunto 507, Vila Olímpia, in
the city and State of São Paulo, CEP 04.552-000, enrolled with National Roll of
Legal Entity of Ministry of Finance (hereinafter simply referred to as
“CNPJ/MF”) under no. 12.506.224/0001-59, herein represented by MICHAEL CAMPBELL,
hereinafter simply referred to as “Lessor”;



On the other hand,


2.
REGINALDO LUIZ DE ALMEIDA FERREIRA – ME, a sole proprietorship company located
at Bom Jardim farm, Rodovia BR-070. Km 20, in the city of Nossa Senhora do
Livramento, State of Mato Grosso, enrolled with CNPJ/MF under no.
08.838.089/0001-71; hereinafter jointly referred to as “Lessee”;



Lessor and Lessee each individually referred to as a “Party” and jointly as the
“Parties”.


WHEREAS, LESSOR is the owner and holder of the equipment listed on ATTACHMENT I,
acquired for the purposes of leasing to LESSEE.


WHEREAS, LESSEE is interested in leasing such equipment to be used in the ore
activities at Bom Jardim farm, Rodovia BR-070. Km 20, in the city of Nossa
Senhora do Livramento, State of Mato Grosso ), and LESSOR is interested in the
lease of such equipment to LESSEE.


The PARTIES herein have fair and adjusted pursuant to the laws and according to
the provisions in the Civil Code of Brazil (Law no. 10.406/2002) to sign this
"Equipment Lease Agreement" hereinafter simply referred to as the "AGREEMENT" to
be governed by the following terms and conditions:


1. THE SUBJECT:


1.1.        LESSOR herein undertakes to lease to LESSEE the equipment and any
auxiliary equipment required to the operations, as described on ATTACHMENT I
hereof, according to the provisions and conditions set forth herein, and
Attachments hereto.

 
 

--------------------------------------------------------------------------------

 

1.2.        LESSOR represents that the leased equipment should be available
whenever required at the beginning of the operations (hereinafter simply
referred to as “Start-up”), and that it holds the proper authorizations to sign
this Agreement and lease the EQUIPMENT to LESSEE.


1.2.1.     The parties herein agree that the date of the Start-up shall be the
date of the beginning of the Ore Properties operation after the interruption to
construct the new processing plant and install EQUIPMENT, according to the
provisions under the Loan Agreement.


1.3.        LESSOR represents that the EQUIPMENT shall be delivered in perfect
condition, as applicable, and when assembled they shall be in perfect operating
condition.


1.3.1      LESSEE is herein obliged to provide to LESSOR within ten (10) days of
the lease, the list of any defaults found in the EQUIPMENT.  If Lessee fails to
do so, the EQUIPMENT shall be deemed in perfect condition, and LESSOR will not
be able to claim any defect in the EQUIPMENT after such term.


2. LESSEE OBLIGATIONS


2.1.        The LESSEE undertakes:


 
2.1.1
To pay timely the lease amounts as agreed on ATTACHMENT II hereof.



 
2.1.2
Insure, preserve, and maintain on its own account the EQUIPMENT in perfect
condition during the term of this AGREEMENT, except for the natural wear and
tear arising from the EQUIPMENT use and operation of the EQUIPMENT.



 
2.1.3
The EQUIPMENT shall not be used for purposes other than the intended purposes,
and different from industry standards, or causing the deterioration and damages
to EQUIPMENT, excluding those arising from the regular use.



 
2.1.4
Allow the access to LESSOR’s representatives during business hours, for
inspection according to the Seventh Paragraph.



 
2.1.5
Inform LESSOR of any and all trespass by third parties.


 
2

--------------------------------------------------------------------------------

 

 
2.1.6
Return the EQUIPMENT at the termination of the lease in the same condition as
they were received, and no compensation of the natural wear and tear is
applicable which arises from the regular use of the EQUIPMENT.



 
2.1.7
No change shall be made to the EQUIPMENT structure and components thereof,
without LESSOR’s prior authorization.



2.1.7.1      LESSEE is not entitled to receive, reimburse or withhold any
improvement required or useful to the performance of the EQUIPMENT, with or
without LESSOR’s express consent.


 
2.1.8
Being liable for any damage or loss caused to LESSOR or third parties resulting
from its representatives and/or employee’s acts or omission arising to the
lease.



 
2.1.9
Preserve and hold LESSOR exempt from any claims, demands, complaints,
representations whatsoever arising from the action or omission thereof, or
subcontracted action or omission.



 
2.1.10
It shall hold LESSOR harmless from any and all indemnity claim for losses and
damages or any losses suffered by LESSEE in respect to this AGREEMENT,
regardless of whether proper and sufficient insurance had contracted for such
circumstances.



 
2.1.11
To be liable for the correct use, keeping and conservation of EQUIPMENT,
materials and tools, provided by LESSOR, as well as reimbursing LESSEE for
occasional loss, damage, deterioration or depreciation if they are not related
to regular performance of this AGREEMENT.



 
2.1.12
Contract for insurance according to the Sixth Paragraph of this AGREEMENT.



 
2.1.13
Except upon LESSOR’s prior and express consent, the assets in guarantee of this
AGREEMENT should not be disposed, leased, sublet, or transferred under any
title.

 
 
2.1.14
Bearing with replacement costs regarding the EQUIPMENT, tools, spare parts,
material and accessories for the EQUIPMENT and expenses of any repair, which
shall be performed rapidly and efficiently.


 
3

--------------------------------------------------------------------------------

 

2.1.14.1    The replacement and repair costs mentioned above, comprise all the
due expenses, from the spare parts, accessories and materials acquisition up to
the installation and assembly in original EQUIPMENT.


2.1.14.2    EQUIPMENT repair or maintenance shall be made by specialized and
qualified companies or professionals which names and respective qualifications
shall be submitted to LESSOR for prior approval.


2.2         LESSEE is liable for paying all obligations and burdens related to
the EQUIPMENT including, but not limited to, the maintenance, filling thereof
among other costs related to EQUIPMENT’s use.  LESSEE is liable also for all
burdens and labor obligations related to any LESSEE employee or any third party
operating the EQUIPMENT.  Therefore, there is no labor bond between such people
and LESSOR.


3. THE LESSOR OBLIGATIONS


3.1.
The LESSOR undertakes:



 
3.1.1
To ensure the EQUIPMENT is free and clear of any burden, lien and/or restriction
whatsoever.



 
3.1.2
Ensure the EQUIPMENT possession and use by LESSEE of the EQUIPMENT during the
validity term of this AGREEMENT.



 
3.1.3
Supply the technical instructions to LESSEE related to the EQUIPMENT operation
for the proper use thereof.



4. COMMITMENT.


4.1.        At the end of the second year of the Agreement validity, if LESSEE
has (i) fulfilled all the obligations herein, and (ii) the accounts and
financial statements were examined by audit and comply with the generally
accepted accounting principles of the United State of America (USGAAP), and
LESSOR with LESSEE support has concluded the audit satisfactory to the
requirements of U.S. Securities and Exchange Commission, LESSOR undertakes to
contribute with the EQUIPMENT herein granted in consideration for the receipt of
thirty percent (30%) share on all ore activities performed in ORE PROPERTIES,
from the ore extraction, waste processing, and cancel the loan granted by the
Loan Agreement.  If the Parties fail to complete the audit in time to allow
LESSOR to cancel the loan, and contribute with EQUIPMENT, the Parties herein
agree to extend the term under this Paragraph until the conclusion of the
qualified audit.

 
4

--------------------------------------------------------------------------------

 

4.2.        Timely, the Parties should evaluate in good faith the most efficient
form and structure for both Parties to be adopted to ensure the feasibility of
the goal provided for under item 4.1.  Generally, the Parties agree to organize
a new company pursuant the laws of Brazil, and perform the following
contributions to the new company:


a) LESSEE shall contribute/ transfer to the new company, all the ore activities
in ORE PROPERTIES, waste processing equipment and machinery to exploit, process,
package, research and develop the ORE PROPERTIES, exempted from any burdens
prior to the Company, and LESSOR is entitled to thirty percent (30%) of the net
income of all ore activities performed in ORE PROPERTIES, from ore extraction,
waste processing and all exploitation equipment.


b) LESSOR shall cancel all debt arising from the loan, and contribute equipment
and machinery under the lease agreement, for ore processing, which title shall
be owned by the new company.


5. THE TERM


5.1.        The lease term shall be ten (10) years from this date, and should be
extended automatically for one (1) year period, except, if any PARTY expresses
in writing the intent on the non-renewal of the AGREEMENT at least ninety (90)
days prior to the termination date, or (ii) if the Parties agree otherwise.


6. PRICE


6.1.        The monthly lease amount is provided for in ATTACHMENT II
hereof.  The rental shall be payable by LESSEE monthly up to the fifth (5th) day
of the month subsequent to the lease.


6.2.        LESSEE should make prepayments on its own discretion on the amounts
provided for under ATTACHMENT II hereof.


6.3.        Any deterioration, appreciation or devaluation of EQUIPMENT,
although with no LESSEE fault should not allow or cause the reduction on the
monthly fixed rental agreed by the PARTIES  in this AGREEMENT.

 
5

--------------------------------------------------------------------------------

 

7. INSURANCE


7.1.        LESSEE on its own account shall arrange the contracting of the
damages insurance required for the fulfillment of this AGREEMENT according to
the Brazilian Laws and intended to cover the EQUIPMENT, including all and any
movement and third parties on LESSOR service, taking into account the amount
required for the full replacement of the EQUIPMENT, also the civil liability
insurance for damages to be caused to third parties by the operation thereof, as
personal damages (such as body injury, death) and material or moral
damages.  The Parties agree they shall work jointly to find the proper insurance
with all conditions required to cover totally LESSEE against any damage, losses
and third parties.


8.  INSPECTION


8.1.        LESSEE should inspect the EQUIPMENT to check the proper use and the
EQUIPMENT status.  The inspection shall be made by LESSOR’s representative in
charge for checking the EQUIPMENT.


8.2.        Total or partial action or omission of the inspection should not
exempt LESSOR from the total liability for the EQUIPMENT.


8.3.        LESSEE shall ensure the general, unlimited and unrestricted access
to the MINERAL PROPERTIES and operations maintained by LESSEE in ORE PROPERTIES
of LESSOR representative to check the progress, costs and outcomes of the daily
ore production of LESSEE, also granting access to LESSEE’s accountancy including
the taxes paid by LESSEE and whatever is required to determine the PRODUCTION
NET INCOME.


8.3.1
PRODUCTION NET INCOME is the income from the ore production in MINERAL
PROPERTIES after the costs, expenses and taxes assessed and payable on the total
of ore production are calculated and deducted.



9. GUARANTEE


9.1.        The following guarantee shall be established on LESSOR’s behalf on
the date the Agreement is signed to ensure the payment of any obligation arising
from this Agreement such as rentals, interests, fines and collection expenses.

 
6

--------------------------------------------------------------------------------

 

9.1.1
First priority guarantee on the ore deposited in the waste tank of ORE
PROPERTIES identified by the following geographic coordinates 15º41’30,51” and
56º21’06,84”, located at the sideways of the plant where the ore should be
processed, with approximately 350 x 300 m extension, and 28 meters in height.



9.1.2
The first priority guarantee of thirty percent (30%) of the NET PRODUCTION of
gold extracted from ORE PROPERTIES, from the date of LEASE beginning.



9.2.        All guarantees established herein should follow the provisions under
the law to the formalization, and the Parties undertake to take all measures and
sign any document required to the formalization up to the date of the signature
hereof and LESSOR  is released from making EQUIPMENT available if the guarantees
are not previously formalized.


9.3.        Any default of LESSEE or if LESSEE be released from the total
payment of the LOAN, LESSEE shall grant unconditionally and irrevocably to
LESSOR the irreversible and unconditional access to the assets under the
guarantee, and shall allow and contribute with LESSOR to totally satisfy the
credit held thereby.


9.4.        Except the burdens established herein on LESSOR behalf, LESSEE
represents the assets mentioned under 9th Paragraph are under peaceful and
undisturbed possession free and released from any burdens, including tax


9.5.        The total payment of rental, expenses, etc being made by LESSEE, the
guarantees set forth under Section 9.1 shall be automatically released and the
guarantees shall be terminated, therefore LESSOR undertakes to take all required
measures before LESSEE to perform the release of said guarantees.


10. EQUIPMENT LIEN


10.1.      If LESSEE intends to dispose of the EQUIPMENT under this instrument,
LESSEE has the preference on the acquisition, under the same conditions and
prices of third parties, which shall be notified thereon in writing at least in
fifteen (15) days.  If the term ends and LESSEE has not expressed an interest in
making the acquisition, the EQUIPMENT shall be disposed to the interested party.

 
7

--------------------------------------------------------------------------------

 

11. TERMINATION


11.1.      This AGREEMENT should be terminated immediately, upon written notice
on the occurrence of one or more events hereunder, when the EQUIPMENT shall be
immediately returned by LESSEE to LESSOR:


i)
Any PARTY, if the other breaches the contractual obligations and fails to cure
said breach within ten (10) days from the pertaining notice;



ii)
Any PARTY, if the other party is ordered to undergo the court-supervised
bankruptcy and such reorganization is accepted, or has a liquidation or
dissolution requested;



iii)
LESSOR at any time upon at least ten (10) days prior notice to LESSEE; or



iv)
By LESSOR if LESSEE is in default of rental payments under the provisions of the
ATTACHMENT II.



11.2.
LESSEE on its own discretion should require the termination of this AGREEMENT,
if LESSEE is in default of all obligations herein and the Loan Agreement upon
LESSOR’s discretion and LESSOR fails to make the disbursement related to the
loan installments as provided for under Loan Agreement.



11.3      In any such event justifying this AGREEMENT termination as provided
for under Paragraph 11, the defaulting Party shall have thirty (30) days term
from the date of being properly notified by the other Party, pursuant the
Paragraph 12, to cure such default.  Such term being elapsed and default Party
has not cured the default, and upon notifying Party discretion, this Agreement
shall be automatically terminated under the provisions of this Paragraph 11.


12. FINES


12.1.     If any party, LESSEE or LESSOR fails to comply with any obligations
arising herein, the defaulting party is subject to the payment of the fine, non
compensatory, corresponding to twenty percent (20%) of the rental amount of
the  month immediately prior to the occurrence of the beginning of the breach of
contractual obligation.

 
8

--------------------------------------------------------------------------------

 

12.2.     In any termination and/or at the AGREEMENT termination, LESSEE is
obliged to return immediately on its own account, irrespective of notice or
prior notice, all EQUIPMENT to LESSOR, under the penalty of paying a monthly
fine, non-compensatory, corresponding to twenty percent (20%) of the monthly
rental amount, to be assessed on the termination date or agreement termination,
based on pro rata die monthly rental amount of the last month the AGREEMENT  is
in force.


12.3.     The penalties set forth under this Paragraph  has no compensatory
nature and do not exclude any other provided by law or this AGREEMENT, nor is
LESSEE liable for losses and damages caused to LESSOR in view of the breach of
any provision or Paragraph of this AGREEMENT, or the improper use of EQUIPMENT.


12.4.     LESSOR is ensured the right of return in respect to LESSEE if LESSOR
is obliged to repair any damage caused by LESSEE to third parties for an event
related to the EQUIPMENT that occurred during the period LESSEE is or was on the
possession thereof.


 
12.4.1
The effectively obtained by third parties in court or elsewhere shall be subject
to the right of return added from all accessories, such as court and extra
judicial expenses, lawyer’s fees among others.



13. GENERAL PROVISIONS


13.1.     LESSEE or LESSOR’s omission in requiring in one or more events, the
total fulfillment of the contractual obligations or performing any right should
not be a waiver or novation whatsoever.


13.2.     This Agreement is the total understanding between the PARTIES in
respect to the object thereof, and succeeds all understanding and previous
agreement, oral or written, between the PARTIES.  Any change or amendment shall
be effective if agreed in writing, in an instrument properly singed by legal
representatives of each PARTY.


13.3.     The rights and obligations under this AGREEMENT should be assigned
only to third party upon the other PARTY’s prior written authorization.  LESSOR
is herein authorized to assign this AGREEMENT to other companies in its economic
group, upon a simple notice to the other PARTY in such event; the assignor shall
remain jointly liable for the obligations of the affiliate or associate under
this AGREEMENT.

 
9

--------------------------------------------------------------------------------

 

13.4.     LESSEE is herein prohibited from subcontracting in whole or in party
this AGREEMENT subject except if the subcontracting is previously and expressly
authorized in writing by LESSOR.


13.5.     For the purposes of this Agreement, any notice, authorization, or
requirement shall be in writing, and shall be deemed as performed, when
delivered personally, or two (2) days after transmitted by fax (with
transmission evidence) or three (3) days after sending the letter by
international courier service to the address informed hereunder:


If addressed to LESSOR:
Address:  Av. Presidente Wilson, 231 - 21º andar
20030-021 - Rio de Janeiro  RJ - BRAZIL
Attn:  Alexandre Bittencourt Calmon
Veirano Advogados


If addressed to LESSEE:
Address:  Av. Rubens de Mendonça, 2254, Ed. American Business Center, sala 604,
Jardim Aclimação, Cuiabá – MT – CEP 78050-000
Attn:  Raquel Cristina Rockenbach Bleich


Sole Paragraph.  The notices addresses should be changed, which changes shall be
effective only when the other Party has been notified on such change as provided
for in the Paragraph 13.5 above.


13.6.     This AGREEMENT is governed by the laws of the Federative Republic of
Brazil.


13.7.     The Parties herein elect the Courts of Cuiabá, State of Mato Grosso,
to solve any conflicts and controversies arising from the interpretation or
performance of this AGREEMENT excluding any other the most privileged it might
be.


[Remainder of page intentionally left blank; signature page follows]

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties herein sign this AGREEMENT by the PARTIES legal
representatives in the presence of two witnesses.


Cuiabá (MT), April 04, 2011.



--------------------------------------------------------------------------------

MINERAL – PARCEIROS EM MINERAÇÃO LTDA
Name: MICHAEL CAMPBELL
Title: Attorney-in-fact



--------------------------------------------------------------------------------

REGINALDO LUIZ DE ALMEIDA FERREIRA – ME
Name: REGINALDO LUIZ DE ALMEIDA FERREIRA
Title: Owner


Witnesses:
         
1. _____________________________
 
2._____________________________
Name:
 
Name:
RG [Identity card]:
 
RG:
CPF[Individual Taxpayer’s Roll]:
 
CPF:


 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT I – EQUIPMENT
 
QTY
 
Equipment
 
Price by Unit
   
Total
  13  
Trucks
  US$ 182,353     US$ 2,370,588   2  
460 BLC – VOLVO bulldozer
  US$ 570,588     US$ 1,141,176   1  
240 BLC – VOLVO bulldozer
  US$ 358,824     US$ 358,824   2  
L60 – VOLVO loader
  US$ 223,529     US$ 447,059   1  
D 65 crawler
  US$ 147,059     US$ 147,059   3  
Hammer mill
  US$ 35,294     US$ 105,882   2  
Ball mill
  US$ 329,412     US$ 658,824   3  
CV 75 engines
  US$ 8,824     US$ 26,471   12  
Centrifugals
  US$ 9,412     US$ 112,941          
TOTAL
    $ 5,368,824  


 
 

--------------------------------------------------------------------------------

 

ATTACHMENT II – LEASE PRICE


1. LESSEE shall pay monthly thirty percent (30%) on the PRODUCTION NET INCOME to
LESSOR on the EQUIPMENT rental as obtained from ORE PROPERTIES t


2.            The rentals shall be paid up to the 5th business day of each month
by LESSEE, in REAIS or gold, irrespective any collection from LESSOR.


2.1.         In any rental payment in gold, the  amount to be delivered by
LESSEE to LESSOR shall be determined based on the ore (gold) closing price on
the day prior to the payment of the standard index internationally accepted for
the definition of the daily price of the ore (gold).


2.2          The rental payment in gold should be made on the delivery of the
ore by LESSEE to LESSOR, to be made available by LESSEE to LESSOR at LESSEE
operation place to be confirmed by LESSEE to LESSOR.  The ore shall be deemed
delivered on any evidence of the receipt to be issued by LESSOR to LESSEE on the
delivery date, which is an evidence of the settlement of the due interests
installment.


2.3.         LESSEE is liable for arranging and bears with the ore
transportation expenses from LESSEE operation place to be confirmed thereby to
LESSOR, and all shall bear the costs related thereon. .


2.4.         The amount of any interests’ payment in REAIS shall be deposited in
LESSOR current account to be indicated to LESSEE. .

 
 

--------------------------------------------------------------------------------

 